Citation Nr: 1816793	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-31 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran underwent a hearing with the undersigned Veterans Law Judge (VLJ) in May 2017. A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for hepatitis C and cirrhosis of the liver, to include as secondary to hepatitis C, and TDIU. For the following reasons, the Board finds a remand necessary prior to adjudication.

Concerning the Veteran's hepatitis C, the Veteran has not yet received a Compensation and Pension (C&P) examination for this condition. In September 2013, the Veteran's long-term, private, treating gastroenterologist submitted a statement stating that he believes the Veteran's hepatitis C is due to air gun inoculations the Veteran received while in service. That same month, the Veteran's primary care nurse practitioner submitted a similar statement, in which she too stated she believed the Veteran's hepatitis C was due to air gun inoculations, based upon medical studies demonstrating a link. However, prior to September 2013, the Veteran's treating gastroenterologist had stated that he believed the Veteran's hepatitis C was due to his alcohol abuse. 

Accordingly, a C&P examination is necessary for the Veteran's hepatitis C. The examiner is asked to take into consideration the two positive nexus opinions from the Veteran's treating providers as evidence in favor of the Veteran's contention. Furthermore, the examiner is asked to comment upon the Veteran's medical records and buddy statements attesting to his post-service medical record demonstrating chronic sickness as evidence that he suffered from hepatitis C many years prior to his eventual diagnosis in 2010. At the hearing, the Veteran stated that his VA primary care nurse practitioner believed the Veteran's post-service chronic sickness, as well as the high dosage and type of medicine needed to treat his hepatitis C immediately following his diagnosis, demonstrated that he had suffered from hepatitis C many years prior to an actual diagnosis.

Concerning the Veteran's cirrhosis, the Veteran has not yet received an examination. Although the Veteran's service treatment records do not mention treatment for cirrhosis, under McClendon v. Nicholson, the threshold for an initial examination is low, once the Veteran contends his current disability is related to service. See McClendon v. Nicholson, 20 Vet. App. 79 (2006) (describing VA's duty to provide VA examinations). As such, an examination is in order.

The claim for TDIU is inextricably intertwined with the remanded claims for service connection, so the Board will defer a decision at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination by a qualified examiner to determine the nature and etiology of his acquired hepatitis C. The examiner is asked to review the claims file and provide the following information:

(a) State whether the criteria for a diagnosis of hepatitis C is met.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C was incurred in or otherwise related to the Veteran's service.

(c) If it is determined that there is another likely etiology for the Veteran's hepatitis C, that should be stated.

(d) The examiner is asked to specifically address the two September 2013 positive nexus statements by the Veteran's treating gastroenterologist and nurse practitioner.

(e) The examiner is asked to specifically address the Veteran's contentions that his post-service chronic illness, as well as the severity of his hepatitis C, demonstrates that he suffered from hepatitis C many years prior to his diagnosis. 

(f) Comment on the impact of the Veteran's hepatitis C on his employability.

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

2. Schedule the Veteran for an examination by a qualified examiner to determine the nature and etiology of his liver cirrhosis condition. The examiner is asked to review the claims file and provide the following information:

(a) Is it as least as likely as not (50 percent or greater probability) that the cirrhosis was incurred in or is otherwise related to the Veteran's service?

(b) Is it as least as likely as not (50 percent or greater probability) that the cirrhosis is proximately due to or caused by hepatitis C? 

(c) Is it as least as likely as not (50 percent or greater probability) that the cirrhosis is aggravated (permanently increased in severity beyond the natural progress of the condition) by hepatitis C.

(d) If it is determined that there is another likely etiology for the Veteran's cirrhosis, that should be stated.

(e) Comment on the impact of the Veteran's cirrhosis on his employability. 

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

3. Then, readjudicate the claims, to include a TDIU. If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

